Title: To Alexander Hamilton from Bartholomew Dandridge, [20 March 1794]
From: Dandridge, Bartholomew
To: Hamilton, Alexander



[Philadelphia, March 20, 1794]

By the President’s order Bw. Dandridge has the honor to transmit to the Secy. of the Treasury the enclosed letter just received by the President from the Govr. of North Carolina—together with the papers therein mentioned—and to inform the Secretary that the President requests he will report to him in regard to the matter contained in the said letter & enclosures.
20 March 1794.
